Deny and Opinion Filed August 31, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00861-CV

                       IN RE ROGER ARASH FARAHMAND, Relator

                  Original Proceeding from the 417th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 417-56531-2013

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to declare that his marriage to real party in interest, Maryam Farahmand, is void, that the

parties’ relationship is meretricious, that Roger is not liable for any attorney’s fees based on

Section 6.502(a)(4) of the Texas Family Code, and that the parties are only entitled to the

property acquired during the relationship in proportion to the value that his or her labor

contributed to its acquisition. In addition, relator requested that the Court vacate the trial court’s

May 19, 2015 order awarding interim attorney’s fees. In the alternative, relator requested that

the Court declare that the putative marriage of the parties ended when relator first put real party

in interest on notice that he contended an impediment to their marriage existed and vacate the

trial court’s May 19, 2015 order awarding interim attorney’s fees.            Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding). We conclude relator has failed to establish his right to

mandamus relief.

       We deny the petition.




150861F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–